MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, ingeniero Oscar Alfredo Rodríguez Muñoz, identificado con
Documento de Identidad Nacional N* 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte MINERA STRAIT GOLD PERU S.A.C. identificada con R.U.C.
N* 20512647031, con domicilio en Av. Santa María N* 140, Miraflores, Lima, debidamente
representada por la abogada María Cecilia Gonzáles Guerra, identificada con Documento
Nacional de Identidad N” 08199428, según poder inscrito en el asiento AO0001 de la Partida
N* 11850722 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007,
que designa al ingeniero Oscar Alfredo Rodríguez Muñoz como Director General de Minería y
la Resolución Ministerial N* 056-2008-MEM/DM, publicada en el diario antes mencionado con
fecha 13 de febrero de 2008, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 29 de febrero de 2008

Úrocnqe_—
ESTADO PERUANO
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Oscar Alfredo Rodríguez Muñoz, identificado con
Documento Nacional de Identidad N* 08767639, autorizado por el artículo 13* del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) MINERA STRAIT GOLD PERU S.A.C. identificada con R.U.C. N* 20512647031,
con domicilio en Av. Santa María N* 140, distrito de Miraflores, Lima, representada por la
abogada María Cecilia Gonzáles Guerra, identificada con Documento Nacional de Identidad
N” 08199428, según poder inscrito en el asiento AOO001 de la Partida N* 11850722 del
Registro de Personas Jurídicas de la Oficina Registral Lima de la Superintendencia Nacional
de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3, Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 21 de setiembre de 2007 la suscripción del Contrato
de Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:
MINISTERIO DE ENERGIA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 919,390.00 (Novecientos Diecinueve Mil Trescientos
Noventa y 00/100 Dólares Americanos), en un plazo de once (11) meses contados a partir del
mes de febrero hasta diciembre de 2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 056-2008-MEM/DM, publicada en el Diario Oficial El
Peruano el 13 de febrero de 2008, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 29 días del mes de febrero de dos mil ocho.

Price ocn ZE
EL ESTADO EL INVERSIONISTA
sonstujuns £ soyepsarrus “odmbo “evumbrus “jruosiad ap 2110dsea |
tarumbr >p 2opmbry]

seLOypny Á sapemads¿J so>1uay,
SOJPInS¿] “HhOJMSUO) 'EpOSoSY 9p SOr1a208|

uOpRUay Á ormuelopy ap somos|

bo0'se ; 0 oro1e10qu ap soñesur|

0021 ' ' vOpTI0J334 9p SO11a398|

SOSODL) SOPIAD98|

(sosueoniawr sase]9p uo)
8007 9IQUIIP Y 0391933 9

SANOIODVYO IdXA NA NOISAJANI HU VAVADONOYO

"O'V'S QUA AIOD LIVALS VAUANIA

| OX3NV la

NN 0 + 5u0noao
ANEXO 11

366478

NORMAS LEGALES.

ElPemno
Lama, miércoles 13 e lerer de 2008

201, Urb. Vila Jardín, Primera Zona, distro de Vila María
del Triunfo, provincia y departamento de Lima, de acuerdo
a la documentación técnica y los planos proporcionados
por la empresa, conforme con el siguiente cuadro:

[ Experionto]—— Descnpaon dela servidumbre

A | pode [Tpode

in Propiedad | enero.

| 31199807 [Subestación de Distribución Elécinca STA Pública [Urano
e 5152 | sus ares. |

| Ubicación: sto VAla Maria del Tnunto|

pu y cegaramento de Lma

[Coordenadas UTM (PSAD 56) |
Verie None

8654722813

8654721,068

8654 718,299

8654 720,145

Este
287 573468
287 578,635
287 570,645
287 569,478

Artículo 2*.- El propietario del predio sirviente no
podrá construir obras de cualquier naturaleza ni realizar
labores que perturben o enerven el pleno ejercicio de la |
servidumbre constituida

Artículo 3".- Luz del Sur S.A.A. deberá adoptar las
medidas necesarias a fin que el área de servidumbre
no sufra daño ni perjuicio por causa de la imposición,
quedando sujeta a la responsabilidad civil perfinente en
caso de incumplimiento.

Artículo 4%.- Luz del Sur SAA. deberá velar
permanentemente para evitar que en el área afectada por
la servidumbre o sobre ella se ejecute cualquier tipo de
construcción que restrinja su ejercicio.

Artículo 5.- La presente Resolución entrará en
vigencia a partir del día siguiente de su publicación

Regístrese. comuniquese y publiquese. * |

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

159848-3

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de Minera
Strait Gold Perú S.A.C., durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N* 056-2008-MEM/DM

Lima, 7 de febrero de 2008
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N? 27623, modificada por
la Ley N? 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los tílulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de |
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, Minera Strait Gold Perú S.A.C. solicitó al
Ministerio de Energía y Minas la suscripción de un Contrato
de Inversión en Exploración, adjuntando la lista de bienes
y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 008-2008-EF/15.01 de fecha 14 de enero de
2008, emitió opinión favorable a la lista de bienes y
servicios presentada por Minera Strait Gold Perú S.A.C.

considerando que la lista presentada por la citada empresa
coincide con los bienes y servicios aprobados por el
Decreto Supremo N* 150-2002-EF, adecuado al Ararícel
de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
articulo 6* del Reglamento de la Ley N” 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9* del
Reglamento de Organización y Funciones del Ministerio de

Energía y Minas, aprobado por Decreto Supremo N” 031-
2007-EM:

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de Minera Strait Gold Perú S.A.C. durante
la fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente Resolución Ministerial

Regístrese, comuniquese y publiquese

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

R.M. N* 056-2008-MEM/DM
L BIENES

ANEXO

IN" | SUBPARTIDA [DESCRIPCION
NACIONAL

7 [asns 100000
[e [sezsosooo

[BENTONTA

[PREPARACIONES PARA: FLUIDOS
[fLoDOS7

[PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA
[CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN
[CASCOS DE SEGURIDAD

[BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS O SIN|
IALEAR

lr. [raoa220010 |1U80S DE PERFORACIÓN DE ACERO INOXIDABLE

le [7ao4z30000 |LOS DEMÁS TUBOS DE PERFORACIÓN

[820713000 [TREPANOS Y CORONAS CON PARTE OPERANTE DE CERMET
110. [8207.13.20.00. lbnocascon PARTE OPERANTE DE CERMET.

1 [ezor.3:000 [BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET

DE PERSORACIÓN DE. POZOS |
ls [30260000
la [ssor.10.0000
ls Josos.10.0000
le [razesoooo

22. [20135000 [LOS DEMAS UILES CON PARTE OPERANTE DE CERMET

ha. Jszo19:000 [TREPANOS Y CORONAS EXCEPTO DE CERMET

ra. [07192100 [BROCAS DAMANTADAS EXCEPTO DE CERMET

15. [07362900 (LAS DENAS BROCAS EXCEPTO DE CERMET Y DIAMANTRDAS

ls. |a200:000 |BARRENAS INTEGRALES

[yr eoris0o [OS DEMÁS ÚTLE TERCABARLES DE PERFORACIÓN Y SENO |

lts. Jñzo7 500000 |LOS DEMÁS ÚTLES INTERCAMBIABLES

19 [ecsoaroooo [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN|
[ATOPROPULSADAS

[zo [sasoao zo [LAS DEMÁS, MAQUMAS DE SONDEO Y PERFORACIÓN EXCEPTO]
AUTOPROPUISADAS

lar. fpes91000 [saLanones

[22 [8431.43.90.00 [LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO O PERFORACION|

[DE LA SUBPARTIDAS 843041 U B430.49

123 (6517510000 [ESTACIONES BASE

Iza. [65171529000 [LOS DEMAS APARATOS PARA LA RECEPCIÓN. CONVERSIÓN Y!
[TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U OTROS DATOS

ISOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR. IMAGEN O]
IMAGEN Y SOMDO

[LOS DEMAS SOPORTES ÓPTICOS GRABADOS

[CAMIONETAS PICKUP. DE ENCENDIDO POR COMPRESIÓN
[ENSAMIBLADAS CON PESO TOTAL CON CARGA MÁXIMA INFERIOR O)
[GUAL A:4537T DIESEL

[CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN

[CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O AÉREA,
[EXAMEN MÉDICO DE ÓRGANOS INTERNOS O PARA LABORATORIOS DE |
[MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

[MICROSCOPIOS ESTEREOSCOPICOS

ÍLOS— DEMÁS MICROSCOPIOS — PARA
[CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN

MICROSCOPIOS, EXCEPTO LOS ÓPTICOS, DIFRACTÓGRAFOS |

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O ESPACIAL
[EXCEPTO LAS BRUJULAS)

[LOS DEMAS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
ITELEMÉTROS

[TEODOLTOS

[TaQuIMETROS

las [es2aa02200

(26: [8523402900
[21 [aros21100

[ze [sros200000
29 [so0s300000

lso: [9ow.100000

lar [sor1200000 FOTOMICROGRAFÍA,

1
[sz [porz 100000
133 [dore 200000

ls [sor 800000
las. [9015100000
las: [pors20:1000
[sr [oors202000

DESCRIPCION —

a [oors300000 JuveLes.

a [8o15.40.1000 [INSTRUMENTOS Y APARATOS DE FOTOGRANETRÍA, ELE

[ELECTRÓNICOS

y lesa [s COS IETAENTOS Y AVALOS E FOTONET
3] [EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

Los rem mmuMearoS 1 A9IOS

lELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA.

|
lLos DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS O)
[ELECTRÓNICOS

PARTES Y ACCESORIOS

los DEMAS APARATOS RESPIRATORIOS Y MASCARAS AN
EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN MECANISMO Ni
(ELEMENTO FILTRANTE AMOMIBLE |
ESPECTRÓMETROS, ESPECTOFOTOMETROS Y ESPEC
IQUE UTILICEN RADIACIONES ÓPTICAS (UY. VISIBLES,
LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEOIDA O CONTROL |

IDE TENSIÓN, INTENSIDAD, RESISTENCIAO POTENCIA. SIMDISPOSITIVO
[REGISTRADOR

e [sor580.1000

RICO:

42 (9015209000

43 [9015900000
44 [9020000000

les. [9027300000

ls [900330000

163987-1

Designan Comisionado Adjunto para
Asuntos de Seguridad en apoyo al
Comisionado para la Paz y el Desarrollo

con competencia en el departamento
de Piura

RESOLUCIÓN MINISTERIAL ,
N* 0080-2008-1N/1003

Lima, 11 de febrero de 2008
CONSIDERANDO:

Que, mediante Decreto Supremo N? 008-2001-1N, del 31
de octubre de 2001, se creó el cargo de Comisionado para
la Paz y el Desarrollo, con la función de diseñar, coordinar
y dirigir la puesta en práctica de una estrategia integral de
pacificación y desarrollo, en cada una de las zonas en las
que subsisten rezagos de actividad de grupos terroristas,
que combine adecuadamente las labores de seguridad,
inteligencia y represión del terrorismo, en el marco legal del
estado de derecho y el fospeto alos derechos humanos, con
una mayor presencia del Estado, a través del desarrollo de
políticas eficaces de alivio a la pobreza y desarrollo local;

Que, elartículo 6? del citado Decreto Supremo establece
que los Comisionados para la Paz y el Desarrollo contarán
con el apoyo de dos adjuntos; uno encargado dé Asuntos
de Desarrollo y el otro de Seguridad;

Que, es necesario proceder a la designación de un
Oficial Superior para que ocupe cargo de Comisionado
Adjunto para Asuntos de Seguridad, en apoyo al
Comisionado para la Paz y el Desarrollo con competencia
en el departamento de Piura, para el año 2008;

Que, en base a la propuesta presentada por el Direcior
Contra el Terrorismo de la Policía Nacional del Perú y
con la opinión favorable del Comisionado para la Paz y
el Desarrollo con competencia en el departamento de
Piura, el Director General de Defensa Nacional propone
la designación del Comandante PNP Donayre Bienvenido
PILCO CARMEN para el cargo de Comisionado Adjunto
para Asuntos de Seguridad, en apoyo al citado Comisionado
para la Paz y el Desarrollo; y,

De conformidad con lo dispuesto en el Decreto Supremo N?
008-2001-1N, del 31 de octubre de 2001, el artículo 3? de la Ley
N? 27594-Ley que regula la participación del Poder Ejecutivo
en el nombramiento y designación de funcionarios públicos; lo
establecido en el Texto Único Ordenado del Decreto Legislativo
N> 370-Ley del Ministerio del Interior, aprobado por Decreto
Supremo N? 003-2004-1N; y lo normado en el Reglamento de
Organización y Funciones del Ministerio del interior, aprobado
por Decreto Supremo N” 004-2005-N;

SE RESUELVE:

Artículo Único.- Designar, a partir de la fecha, al
señor Comandante PNP Donayre Bienvenido PILCO

__ ANEXO 11
Y NORMAS Li

EGALES

CARMEN en el cargo de Comisionado Adjunto para
Asuntos de Seguridad, en apoyo al Comisionado para la

Paz y e! Desarrollo con competencia en el departamento
de Piura

Regístrese, comuniquese y publiquese.

LUIS ALVA CASTRO
Ministro del Interior

163931-1

Modifican artículo 30” del Reglamento
interno para la Autenticación 0
Certificación de Documentos en el
Ministerio del Interior

RESOLUCIÓN MINISTERIAL
N? 083-2008-1N

Lima, 12 de febrero del 2008
[o

IDERANDO:

Que, con Resolución Ministerial N* 2234-2003-1N-
0301 de fecha 16 de diciembre de 2003, se aprobó el
Reglamento Interno para la Autenticación o Certificación
de Documentos en el Ministerio del Interior, el cual
establece en su artículo 20%, que la certificación es
un acto administrativo realizado por un funcionario o
servidor público competente, que consiste en dar fe de
la autenticidad de los documentos que ellos mismos o
Sus antecesores hayan emitido en el ejercicio del cargo,
así como en establecer que la copia de un documento
que pertenece a un expediente es del mismo contenido
que el que se ha tenido a la vista;

Que, de acuerdo a lo dispuesto por el Reglamento
señalado, el Secretario General del Ministerio, entre otros,
es competente, para certificar documentos, pudiendo
delegar mediante comunicación escrita, la firma en la
certificación de documentos en funcionario o servidor
subalterno;

Que, en virtud del literal b) del artículo 30? del mismo
cuerpo legal, el Secretario General del Ministerio del
interior o de la Policía Nacional del Perú son los únicos
funcionarios funcionalmente competentes para certificar
copia(s) de Resoluciones Ministeriales, Resoluciones
Supremas y Decretos Supremos;

Que, a fin de dotar de mayor celeridad el procedimiento
de certificación de documentos en el Ministerio del Interior,
resulta conveniente modificar la norma mencionada en el
párrafo precedente; !

De conformidad con lo dispuesto por el Texto Único
Ordenado de la Ley N' 27806, Ley de Transparencia y
Acceso a la Información Pública, aprobado mediante
Decreto Supremo N? 043-2003-PCM; el Texto Unico
Ordenado del Decreto Legislativo N*370, Ley del Ministerio
del Interior, aprobado mediante el Decreto Supremo N*
003-2004-1N y el Reglamento de Organización y Funciones
del Ministerio del Interior, aprobado por Decreto Supremo
N? 004-2005-1N:

SE RESUELVE

Artículo Único.- Modificar el literal b) del artículo 30
del Reglamento Interno para la Autenticación o Certificación
de Documentos en el Ministerio del Interior, de acuerdo a
la siguiente redacción:

«b. Certificar copia(s) de Resoluciones Ministeriales,
Resoluciones Supremas 0 Decretos Supremos. El
Secretario General del Ministerio del Interior, la persona
en quien éste delegue y el Secretario General de la
Policia Nacional del Perú son los únicos funcionalmente
competentes para certificar copia(s) de los documentos
anteriormente señalados.”

Registrese, comuniquese y publiquese.

LUIS ALVA CASTRO
Ministro del Interior

163981-2

ANEXO lll
MINERA STRAIT GOLD PERU S.A.C.

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION |CODIGO UNICO HECTAREAS
1 CULEBRILLA 1 010237094 600
2 CULEBRILLA 2 010237194 600
3 LETRA RUMI SOUTH 010237006 900
4 ROSA MISTICA 10 010159102 700
5 ROSA MISTICA 20 010159202 700
6 ROSA MISTICA 30 010379703 900
7 ROSA MISTICA 40 010379803 900
8 ROSA MISTICA 50 010379903 1000
9 ROSA MISTICA 60 010380003 500
10 VERA LUZ 1 010107407 500

IS

E

(ara

MERA
(2 2
ÍS
3 DM. E

A

MINISTERIO DE ENERGIA Y MINAS

Lima,

OFICIO N? o/ -2008-MEM-DGM/DNM

Sra.

María Cecilia Gonzáles Guerra
Representante Legal o
MINERA STRAIT GOLD PERU S.A.C.
Presente.-

De mi consideración:
Tengo el agrado de dirigirme a usted, a fin de remitir un juego en original de la Primera
Adenda del Contrato de Inversión en Exploración, suscrito por su representada con el

Estado Peruano con fecha 09 de septiembre de 2008.

Sin otro particular, aprovecho la oportunidad para expresarle los sentimientos de mi
especial consideración.

Atentamente,
LEX OM

Av. Las Artes Sur N? 260 Lima 41
Teléfonos: (51-1) 475-0065
www.minem.gob.pe e-mail: webmaster2minem.gob.pe
MINISTERIO DE ENERGIA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y MINERA STRAIT GOLD PERU S.A.C.

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento de Identidad
Nacional N* 08767639, autorizado por el artículo 13” del Reglamento de la Ley N” 27623 y
modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
denominará el ESTADO; y,

(ii) MINERA STRAIT GOLD PERU S.A.C. identificada con R.U.C. N* 20512647031,
con domicilio en Av. Santa María N” 140, distrito de Miraflores, Lima, representada por la
abogada María Cecilia Gonzáles Guerra, identificada con Documento Nacional de Identidad
N* 08199428, según poder inscrito en el asiento A00001 de la Partida N” 11850722 del
Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 29 de febrero de 2008, en adelante EL CONTRATO. Por el mérito
de dicho contrato EL INVERSIONISTA se compromete a ejecutar inversiones en
exploración por un monto de US$ 919,390.00 (Novecientos Diecinueve Mil Trescientos
Noventa y 00/100 Dólares Americanos), en un plazo de once (11) meses contados a partir del
mes de febrero hasta diciembre de 2008, en las concesiones mineras “CULEBRILLA 1”
código 010237094, “CULEBRILLA 2” código 010237194, “LETRA RUMI SOUTH” código
010237006, “ROSA MISTICA 10” código 010159102, “ROSA MISTICA 20” código
010159202, "ROSA MISTICA 30” código 010379703, “ROSA MISTICA 40” código
010379803, "ROSA MISTICA 50” código 010379903, “ROSA MISTICA 60” código
010380003 y “VERA LUZ 1” código 010107407.

EL INVERSIONISTA mediante escrito N* 1778081, de fecha 25 de abril de 2008,
solicitó la modificación de su Programa de Inversión en Exploración por incremento del
presupuesto del Programa de Inversión para el periodo de febrero 2008 a diciembre de
2008 de US$ 919,390.00 (Novecientos Diecinueve Mil Trescientos Noventa y 00/100 Dólares
Americanos) a US$ 934,390.00 (Novecientos Treinta y Cuatro Mil Trescientos Noventa y
00/100 Dólares Americanos) y la modificación del Anexo | del contrato. Así como la
inclusión de (05) cinco concesiones mineras “CAMAL 2” código 010392006, "CAMAL 3”
código 010170707, “CAMAL 4” código 010421907, “PAOLITA 1” código 010329407 y
“REDIMIDA 1” código 010176507.

Mediante Resolución Directoral N” 014-2008-MEM-DGM/CONT, de fecha 03 de
setiembre de 2008, se aprobó la modificación al Programa de Inversión en Exploración de
EL INVERSIONISTA siendo la nueva suma de US$ 934,390.00 (Novecientos Treinta y
Cuatro Mil Trescientos Noventa y 00/100 Dólares Americanos); para el periodo comprendido
entre los meses de febrero y diciembre de 2008. Asimismo incorporar las concesiones
mineras “CAMAL 2” código 010392006, "CAMAL 3” código 010170707, "CAMAL 4” código

/
MINISTERIO DE ENERGIA Y MINAS

010421907, “"PAOLITA 1” código 010329407 y “REDIMIDA 1” código 010176507 al
contrato suscrito con fecha 29 de febrero de 2008.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en
Exploración.

El ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera y el Anexo 01 del Contrato de Inversión en
Exploración suscrito con fecha 29 de febrero de 2008.

CLÁUSULA TERCERA: Modificación del primer párrafo numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Primera del Contrato de Inversión
en Exploración quedará redactado en los siguientes términos: “Por medio del presente
Contrato, EL INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del
mismo, inversiones en exploración en las concesiones señaladas en la Cláusula 1.1 por
un monto de US$ 934,390.00 (Novecientos Treinta y Cuatro Mil Trescientos Noventa y 00/100
Dólares Americanos), para el periodo comprendido entre los meses de febrero y diciembre
de 2008.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones para el periodo comprendido entre los meses de febrero y
diciembre de 2008 ascienden a la suma de US$ 934,390.00 (Novecientos Treinta y Cuatro
Mil Trescientos Noventa y 00/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo III del Contrato de Inversión en
Exploración.

El Anexo lll del Contrato de Inversión en Exploración se modifica en el sentido de
incorporar las concesiones mineras “CAMAL 2” código 010392006, “CAMAL 3” código
010170707, “CAMAL 4” código 010421907, “PAOLITA 1” código 010329407 y “REDIMIDA

1” código 010176507al contrato suscrito con fecha 29 de febrero de 2008.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas de EL CONTRATO suscrito
con fecha 29 de febrero de 2008 se mantienen vigentes, en tanto no contradigan lo
dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben(el presente documento en tres
copias de igual tenor, en Lima, a los 09 días del mes-de
C

)
1

o
“Gltocmge - LR LO
EL ESTADO D EL INVERSIONISTA

ANEXO N” III

MINERA STRAIT GOLD PERÚ S.A.C.

PROPIEDADES MINERAS

1 CULEBRILLA 1 + 01-02370-94 600,0000 CULEBRILLA

2  |CULEBRILLA 2 * 01-02371-94 600,0000 CULEBRILLA

3_ |ROSA MISTICA 10, 01-01591-02 700,0000 CULEBRILLA

4 [ROSA MISTICA 20 * 01-01592-02 700,0000 CULEBRILLA

5 [ROSA MISTICA 301 01-03797-03 900,0000 CULEBRILLA

6 |ROSA MISTICA 40 ¿ 01-03798-03 900,0000 CULEBRILLA

7_ |ROSA MISTICA 50 * 01-03799-03 1 000,0000 CULEBRILLA

8 [ROSA MISTICA 60* 01-03800-03 500,0000 CULEBRILLA

9  |LETRA RUMISOUTH / 01-02370-06 900,0000 CULEBRILLA
10 [VERALUZ1 - 01-01074-07 500,0000 VERA LUZ

11 [REDIMIDA 1 / 01-01765-07 |- 500,0019 SAN JORGE

12 [CAMAL2 , 01-03920-06 |- 300,0000 | PALLCAMACHAY
13 |CAMAL3 / 01-01707-07 |, 200,0000 | PALLCAMACHAY
14 [CAMAL 4 / 01-04219-07 500,0000 | PALLCAMACHAY
15 |PAOLITA 1 - 01-03294-07 |/ 100,0000 | PALLCAMACHAY

COMET] 2p upInonJ]suoo ej Á opeodrs > A sej esed

sonesaosu sonsiuiuns Á sajeuajeu “odinba “eueumbeu yeuosiad ap ayodsues, | ¿

“UpeIO/dxa ap SOpepinpe se, eled]
soeseoau sodinba Á so¡no1yan 'BLeuImbeu ap oJa/DuBul OJUS/EPuUaJe o Jajmby
“ErRUJU UOPSEIO|dXS Sp SOPEpIAoe Se] e SOPeunsap|

seuoypne Á sajeladsa so9/udg) sojpn]se 'ejJoynsuoo *ejlosase ap opo/AJaS|

001'S

“(oyo 'enBe 'sojans 'sajeal

“(easnoJad 0301) sanas U91oenaJo ap Á

jooo'se  fooo'oz  fooo'sz  Joos'st foos'oe
100006 100004:  [000'06
000's! [00S'Ze

($sn)

"9'W'S NYdi3d 0109 LIVy.LS VYNIAN

2007 3Y9/3/910 Y OY34933 30 SINOIOVYOIdX3 N3 NOISY3ANI 30 VAVIDONOYO

LOX3NV
